Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Tommy K. Thrash 			:
Application No. 15/918,859			:		Decision on Petition
Filing Date: March 12, 2018			:				
Attorney Docket No. 3656-2-2-4		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed January 28, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On March 12, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  The sole rejection in the Office action is a nonstatutory double patenting rejection.

A reply to the Office action including a terminal disclaimer was filed on May 12, 2020.

The Office issued an Advisory Action on May 20, 2020.  The Advisory Action indicates the terminal disclaimer is not properly signed and states, “Please correct and resubmit the TD.”
A properly signed terminal disclaimer was filed later on the same date.

The Office issued a Notice of Abandonment on January 28, 2021, asserting the Office failed to receive a reply to the Office action.  However, a reply was timely filed with the Office.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1731 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions